Jim Johnson, Associate Justice, dissenting. I do not agree with the majority for two reasons: (1) The majority state the decisive question is whether there is substantial competent evidence to sustain the Commission. I believe this is one of two decisive questions involved, the other being whether the triers of fact have forgotten, in this instance, that the Workmen’s Compensation Law is remedial legislation and should be liberally construed with doubtful cases resolved in the claimant’s favor. ■ This is a doubtful case, with the evidence on both sides based only on medical theory. The claimant has been required to prove that which cannot be proven, that is, the effect of exertion on the pre-existing disease arteriosclerosis. By any measuring device, the evidence is equal and a finding in keeping with the spirit of the Act would have allowed compensation. (2) In order for a decision of an administrative tribunal to be constitutional, a disappointed litigant must be allowed to appeal to some part of the judiciary. A disappointed Workmen’s Compensation claimant may appeal to the Circuit Court of his county. Under the decisions of this Court, particularly that of Reynolds Metal Co. v. Robbins, 231 Ark. 158, 328 S. W. 2d 489, wherein it was said the strongest rule in Workmen’s Compensation Law was that the Commission would be affirmed if there was any substantial evidence to support their findings, the Circuit Judge has been relegated to a position which could not have been intended by the framers of the Act. The findings of the Workmen’s Compensation Commission are accorded the same weight as a jury verdict, J. L. Williams & Sons v. Smith, 205 Ark. 604, 170 S. W. 2d 82. A Circuit Judge may set aside a jury verdict because it is not sustained by sufficient evidence. Ark. Stats. Sec. 27-1901. A Circuit Judge’s rejection of a jury verdict involves judicial discretion, which will not be interfered with on appeal in the absence of the abuse thereof. Texas & Pacific Railway Co. v. Stephens, 192 Ark. 115, 90 S. W. 2d 978. It is, therefore, apparent that in all areas except Workmen’s Compensation Law, the Circuit Judge has broad powers in weighing the evidence, yet this Court, in the field of Workmen’s Compensation Law, has taken this discretion away from the Circuit Judge. Under our holdings the Circuit Judge must affirm the Commission if there is any substantial evidence to support their findings and is not allowed to exercise his own knowledge of the weight and sufficiency of evidence. As previously stated, in order to provide due process of law, a litigant before an administrative tribunal must be allowed to appeal to the Judiciary. Under the decisions of this Court, I am unable to distinguish a situation where a litigant is not allowed to appeal and a situation such as we have where a Circuit Judge must affirm the Commission and cannot exercise discretion on the matter of sufficiency of evidence. The Circuit Judges are elected by the people and are answerable to them whereas the Workmen’s Compensation Commissioners, with all respect to them, are political appointees, which, under the aforementioned decisions of this Court is not now but could be a dangerous situation. It is my opinion that when we require a Circuit Judge to affirm the Commission if there is any substantial evidence to support their findings, then we relegate him to a position inferior to that of the Workmen’s Compensation Commission, a quasi-judicial administrative tribunal. Against my position in attempting to show the inconsistency involved when a Circuit Judge is allowed to set aside a jury verdict for lack of substantial evidence and his being bound by the decision of the Workmen’s Compensation Commission on the question of substantial evidence, it might be argued that the Circuit Judge only has a cold record before him whereas the Commission sees the witnesses. The answer to this is that in this case, as in many others, the Full Commission reached their decision on the record without the introduction of new evidence. As I view it, it is no argument to say that the Commission affirmed a single referee who did see the witnesses because had they reversed a single referee the situation would be the same since the appeal to the Circuit Court is from the Full Commission and not a referee. Therefore, I reach the inescapable conclusion that by court decision we have made the findings of the Commission superior to a jury verdict in direct conflict with our repeated holdings that the findings of the Workmen’s Compensation Commission are to be accorded the same weight as a jury verdict. For the reasons stated above, I would affirm the findings of the Greene County Circuit Court.